 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO GARCIA,                                 No. 1:19-cv-00184-DAD-SAB (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DENYING
14    M BALDWIN, et al.,                                DEFENDANTS’ MOTION TO REQUIRE
                                                        PLAINTIFF TO POST SECURITY AS A
15                       Defendants.                    VEXATIOUS LITIGANT, AND DENYING
                                                        PLAINTIFF’S COUNTERMOTION FOR
16                                                      SANCTIONS
17                                                      (Doc. Nos. 13, 21, 29)
18

19

20          Plaintiff Guillermo Garcia is a state prisoner currently proceeding pro se in this civil

21   rights action pursuant to 42 U.S.C. § 1983. This action was referred to a United States Magistrate

22   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On September 23, 2019, the assigned magistrate judge issued findings and

24   recommendations recommending that defendants’ motion to require plaintiff to post security as a

25   vexatious litigant (Doc. No. 13) be denied. (Doc. No. 21.) Specifically, the magistrate judge

26   found that defendants relied solely on California law to argue that plaintiff was a vexatious

27   litigant but “d[id] not address the federal substantive law requirements to show bad faith or

28   willful disobedience of a court’s order by Plaintiff.” (Id. at 6.) On October 14, 2019, defendants
                                                       1
 1   filed objections to the pending findings and recommendations and, on December 16, 2019,

 2   plaintiff filed his response to those objections, as well as a countermotion for sanctions in

 3   response to defendants’ pending motion. (Doc. Nos. 22, 28, 29.)

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, including defendants’

 6   objections as well plaintiff’s response thereto, the court finds the findings and recommendations

 7   to be supported by the record and by proper analysis.

 8          In their objections, defendants contend that, “[a]lthough [their] motion also requested the

 9   Court [to] declare Plaintiff a vexatious litigant, and the [pending] Findings and Recommendations

10   deny that request,” plaintiff should still be required to post “monetary security.” (Doc. No. 22 at

11   2.) Defendants argue that “[r]equesting Plaintiff be declared a vexatious litigant and requesting

12   he be required to post security are different requests.” (Id. at 3.) Defendants also assert that the

13   magistrate judge “mistakenly conclude[d] that there must be a finding of ‘vexatiousness’ under

14   federal law.” (Id. at 2)

15          The court find defendants’ first objection to be is confusing. Their motion clearly seeks

16   an order from this court “REQUIR[ING] PLAINTIFF TO POST SECURITY AS A

17   VEXATIOUS LITIGANT[.]” (Doc. No. 13-1 at 1; see also id. at 4 (“[T]he Court should grant

18   Defendants’ motion, declare [plaintiff] a vexatious litigant, and require him to post security

19   before this action proceeds.”).) Thus, defendants’ objection—that a finding that plaintiff is a

20   vexatious litigant is not necessary to grant their motion—contradicts the very argument advanced
21   in their motion.

22          With respect to defendants’ second objection that the magistrate judge erred in his

23   analysis of the applicable law, the court finds that defendants are incorrect. Local Rule 151(b),

24   the local rule by which defendants have brought their motion (see Doc. No. 13-1 at 1), states:

25                  On its own motion or on motion of a party, the Court may at any time
                    order a party to give a security, bond, or undertaking in such amount
26                  as the Court may determine to be appropriate. The provisions of Title
                    3A, part 2, of the California Code of Civil Procedure, relating to
27                  vexatious litigants, are hereby adopted as a procedural Rule of this
                    Court on the basis of which the Court may order the giving of a
28
                                                        2
 1                   security, bond, or undertaking, although the power of the Court shall
                     not be limited thereby.
 2

 3   “While Local Rule 151(b) directs the Court to look to state law for the procedure in which a

 4   litigant may be ordered to furnish security, this Court looks to federal law for the definition of

 5   vexatiousness.”1 Goolsby v. Gonzales, No. 1:11-cv-00394-LJO-GSA, 2014 WL 2330108, at *1

 6   (E.D. Cal. May 29, 2014), report and recommendation adopted, No. 1:11-cv-00394-LJO-GSA,

 7   2014 WL 3529998 (E.D. Cal. July 15, 2014). “[U]nder federal law, the standard for declaring a

 8   litigant vexatious is more stringent” than the standard under California law. Id. The pending

 9   findings and recommendations correctly note that under federal law “the simple fact that a

10   plaintiff has filed a large number of complaints, standing alone, is not a basis for designating a

11   litigant as ‘vexatious.’” Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1061 (9th Cir. 2007).

12   “The plaintiff’s claims must not only be numerous, but also be patently without merit.” Id. at

13   1051 (internal quotation marks and citation omitted). “The focus is on the number of suits that

14   were frivolous or harassing in nature rather than on the number of suits that were simply

15   adversely decided.” Cranford v. Crawford, No. 1:14-cv-00055-AWI-MJS (PC), 2016 WL

16   4536199, at *2 (E.D. Cal. Aug. 31, 2016).

17           Here, the magistrate judge correctly found that defendants’ citing to eight actions that

18   plaintiff previously filed is not sufficient to designate him a vexatious litigant, especially in light

19   of the magistrate judge’s finding that “of th[ose] eight cases . . ., one was voluntarily dismissed,

20   two were rulings on a motion for summary judgment, one was dismissed as abandoned by

21   Plaintiff, and one was dismissed for failure to pay the filing fee and prosecute the action.” (Doc.

22   No. 21 at 6.) Defendants contend that “courts in this district have not adopted a requirement of a

23   showing of ‘vexatiousness[]’ . . . as a prerequisite to an order to post security.” (Doc. No. 22 at

24   3.) Here, however, defendants specifically moved for an order requiring plaintiff to post security

25
     1
26     Defendants counter, arguing that in other cases judges of this court have applied the standard
     set by California law to the vexatiousness determination. (See Doc. No. 22 at 3.) The cited
27   opinions, however, are not binding decisions, nor do they address the fact that Local Rule 151(b)
     incorporated Title 3A, part 2 of the California Code of Civil Procedure “as a procedural Rule,” as
28   opposed to a substantive one.
                                                       3
 1   as a vexatious litigant, but have failed to establish that plaintiff is a vexatious litigant.

 2   Accordingly, defendants’ motion (Doc. No. 13) will be denied.

 3           Finally, the court will deny plaintiff’s counter–motion for imposition of sanctions (Doc.

 4   No. 29) since the court finds no basis to impose sanctions on defendants. Plaintiff contends that

 5   defendants’ motion “is totally and completely without merit” (id. at 2), but this is not so.

 6   Defendants moved for an order requiring plaintiff to post security as a vexatious litigant and

 7   although that motion will be denied, the court does not find that defendants’ arguments in support

 8   thereof were meritless. Moreover, plaintiff has offered no basis upon which this court could

 9   conclude that defendants’ motion was brought in bad faith or for purposes of harassing him. See

10   Gomez v. Vernon, 255 F.3d 1118, 1133–34 (9th Cir. 2001) (“A court has the inherent power to

11   sanction . . . when the losing party has acted in bad faith, vexatiously, wantonly, or for oppressive

12   reasons, as well as for willful[ ] abuse [of the] judicial processes.”) (internal quotation marks and

13   citation omitted).

14           For the reasons set forth above,

15           1.      The September 23, 2019 findings and recommendations (Doc. No. 21) are adopted

16                   in full;

17           2.      Defendants’ motion for an order requiring plaintiff to post security as a vexatious

18                   litigant (Doc. No. 13) is denied; and

19           3.      Plaintiff’s counter–motion for sanctions (Doc. No. 29) is denied.

20   IT IS SO ORDERED.
21
         Dated:     January 24, 2020
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                          4
